Citation Nr: 0829689	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left knee condition 
claimed as having knee surgery.

2.  Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The veteran had active service from October 1948 to October 
1954 and from December 1954 to July 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The record reflects that the veteran requested a travel board 
hearing in January 2007.  However, the veteran did not attend 
the travel board hearing scheduled for August 2008 and did 
not request a postponement, so the request for the hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The competent medical evidence of record fails to show 
that the veteran has a left knee condition claimed as having 
knee surgery that is related to active military service.

2.  The competent medical evidence of record fails to show 
that the veteran has a back condition that is related to 
active military service.


CONCLUSIONS OF LAW

1.  A left knee condition claimed as having knee surgery was 
not incurred in or aggravated by the veteran's active duty 
service, nor may a left knee condition be presumed to have 
been incurred in or aggravated by his service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A back condition was not incurred in or aggravated by the 
veteran's active duty service, nor may a back condition be 
presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The April 2006 letter 
provided this notice to the veteran.  

The Board observes that the April 2006 letter was sent to the 
veteran prior to the July 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2007), and Dingess, 
supra. 

Moreover, the veteran was provided with a copy of the July 
2006 rating decision and the December 2006 Statement of the 
Case (SOC), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, as well as private 
treatment records, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  While the Board acknowledges that the 
veteran was not afforded a compensation and pension 
examination providing a nexus opinion, the Board finds that 
there is no competent indication in the record that the 
current disability is in any way associated with the 
established injury in service.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

I.  Left Knee Condition Claimed as Knee Surgery

The veteran requests service connection based on a knee 
condition claimed as having knee surgery.  The veteran's 
service treatment records indicate that the veteran sprained 
his left knee while in service.  The service treatment 
records do not, however, indicate any knee surgery while in 
service.  The veteran's April 1969 separation examination 
records the veteran's lower extremities as normal.  There is 
no indication of a chronic knee injury.

The Board notes that private treatment records dated in 
December 1983 state that the veteran had a bucket handle tear 
of the medial meniscus of the left knee.  The private 
treatment records further state that an arthroscopy of the 
left knee was done in July 1984 to repair a degenerative tear 
of the medial meniscus; a medial meniscectomy was performed.  
In January 1993 the veteran was diagnosed with osteoarthritis 
with loss of joint space on the medial compartment of the 
knee.  In March 1993, the veteran had a Zimmer Harris-Galente 
hemi-arthroplasty replacement on his left knee.  In a 
February 2005 letter from the Neurology Clinic, it was stated 
that the veteran may need to have knee surgery again.  

While it is clear that the veteran did have knee surgery post 
service and there is evidence of a knee sprain while in 
service, there is no medical evidence to include a nexus 
opinion linking the in-service injury to the current left 
knee condition.

In addition to a lack of competent medical evidence providing 
any link between the veteran's current knee condition and his 
military service, the Board finds that the fourteen year 
lapse in time between the veteran's active service and the 
first complaints of a knee condition weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

In addition, the Board observes that the veteran's self 
reported medical history, as stated in the January 1993 
private treatment records, notes that the veteran gave a 
history of having left knee pain for several years with no 
specific injury.  The veteran made no mention of the in-
service knee injury.  

Therefore, with consideration of the private treatment 
records, the veteran's service separation examination, the 
length of time following service prior to post-service 
complaints of a knee condition, the absence of an arthritis 
diagnosis within one year of discharge, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a left knee condition claimed as knee surgery.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Back Condition

The veteran also contends that he injured his back while in 
service.  The veteran's service treatment records indicate 
that the veteran fell down steps in February 1961 and injured 
his back.  The veteran's April 1969 separation examination 
records the veteran's spine as normal.  There is no 
indication of a chronic back condition.  

The veteran presented private treatment records from 1993 to 
2005 showing that he suffers from lower back pain that is 
aggravated when lifting or standing for a long time.  The 
Board notes that the veteran was diagnosed with 
osteoarthritis of the lumbar spine in January 1993.  An MRI 
done in October 2000 revealed that the veteran has borderline 
underlying congenital central canal stenosis, central canal 
narrowing, and multilevel foraminal stenosis.  Private 
treatment records dated November 2004 state that the veteran 
is currently diagnosed with lumbar spondylolisthesis L2-3, 
L3-4, and L4-5; degenerative lumbar disc disease; and lumbar 
spinal stenosis.

The Board notes that the veteran stated in January 1993, as 
part of his medical history, that he had injured his back in 
the 1940s.  He also told an examiner in April 1995 that he 
had previously injured his back in 1949 while lifting heavy 
material in the military.  However, no medical examiner has 
linked the veteran's back disorder to service.  Although it 
is evident that the veteran currently suffers from a back 
disorder, and that there was some injury to his back in 
service, there is no competent medical evidence of a nexus 
between the current disability and the injury in service.

In addition to a lack of competent medical evidence providing 
any link between the veteran's back condition and his 
military service, the Board finds that the twenty-four year 
lapse in time between the veteran's active service and the 
first post-service complaints of a back condition weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Therefore, with consideration of the private treatment 
records, the veteran's service separation examination, the 
length of time following service prior to post-service 
complaints of a back condition, the absence of an arthritis 
diagnosis within one year of discharge, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a back condition.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a left knee condition 
claimed as knee surgery is denied.

Entitlement to service connection for a back condition is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


